Exhibit 10.07.02.05

 

ASSIGNMENT AND ASSUMPTION OF ASSET PURCHASE AGREEMENT

 

This Assignment and Assumption of Asset Purchase Agreement (“Assignment and
Assumption”), dated as of July 29, 2016, is entered into by and between Caron
Broadcasting, Inc., an Ohio corporation (“Assignor”) and South Texas
Broadcasting, Inc., a Texas corporation (“Assignee”) and is made pursuant to
Section 19 of the Purchase Agreement (hereinafter defined).

 

WHEREAS, Delmarva Educational Association, a Florida nonprofit corporation
(“Seller”) and Pennsylvania Media Associates, Inc. (“PMA”) entered into an Asset
Purchase Agreement, dated as of May 18, 2016 (the “Purchase Agreement”),
pursuant to which, among other things, Seller and Assignor agreed that Seller
will sell and Assignor will acquire certain assets relating to the radio
broadcast FM translator construction permit W222BT, permitted to Palm Coast, FL,
(FCC Facility ID 142973) upon the terms and conditions set forth therein.

 

WHEREAS, PMA and Assignor entered into an Assignment and Assumption of Asset
Purchase Agreement (“First Assignment”) dated as of July 27, 2016, pursuant to
which PMA’s rights, title and interest in and to the Purchase Agreement were
assigned to Assignor.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Purchase Agreement and this Assignment and Assumption, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby covenant and agree as follows:

 

1.          Assignor hereby assigns, transfers, and conveys to Assignee all of
Assignor’s right, title, and interest in and to the Purchase Agreement.

 

2.          Assignee hereby assumes and undertakes to pay, to satisfy, and to
discharge the liabilities, obligations, and commitments of Assignor under the
Purchase Agreement from the date hereof.

 

3.          This Assignment and Assumption is intended to effect an assignment
to a wholly owned subsidiary of Assignor in connection with the consummation of
the transactions contemplated by the Purchase Agreement, as permitted by Section
19 thereof, and is made without representation and warranty except as provided
in and by the Purchase Agreement. This Assignment and Assumption is in all
respects subject to the provisions of the Purchase Agreement and is not intended
in any way to supersede, to limit, or to qualify any provision of the Purchase
Agreement.

 

4.          Each of Assignor and, by its acceptance hereof, Assignee covenants
and agrees to execute such further documents and instruments and to take such
additional actions as may reasonably be requested by Assignee or Assignor, as
the case may be, to vest in Assignee any and all of the assets, liabilities,
obligations, and commitments being transferred hereby and otherwise to
effectuate the intent of this Assignment and Assumption.

 

 Page 1 of 2 

 

 

5.          Unless otherwise defined herein, all capitalized terms used herein
have the meanings ascribed to them in the Purchase Agreement.

 

6.          This Assignment and Assumption may be signed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed and delivered effective as of the date first written
above.

 

CARON BROADCASTING, INC.       By /s/ Christopher J. Henderson     Christopher
J. Henderson     Sr. Vice President and Secretary       SOUTH TEXAS
BROADCASTING, INC.       By /s/ Christopher J. Henderson     Christopher J.
Henderson     Sr. Vice President and Secretary  

 

 Page 2 of 2 

 

